EXHIBIT 10 (m)

ALBERTO-CULVER COMPANY

EMPLOYEE STOCK OPTION PLAN OF 2006

 

1.

Purpose of ACSOP

The Alberto-Culver Company Employee Stock Option Plan of 2006 (hereinafter
called the “ACSOP”) is intended to encourage ownership of the Common Stock of
Alberto-Culver Company (the “Company”) by eligible key employees of the Company
and its subsidiaries and to provide incentives for them to make maximum efforts
for the success of the business. Options granted under the ACSOP will be
non-qualified options (not incentive options as defined in Section 422 of the
Internal Revenue Code of 1986 and the rules and regulations promulgated
thereunder (the “Code”)). At the time of approval by the stockholders of the
Company, the name of the Company was New Aristotle Holdings, Inc. Following the
time of approval, the name of the Company will be changed to Alberto-Culver
Company.

 

2.

Eligibility

Key employees of the Company and its subsidiaries who perform services which
contribute materially to the management, operation and development of the
business (“Optionees”) will be eligible to receive options under the ACSOP.

 

3.

Administration

The Compensation and Leadership Development Committee of the Board of Directors
of the Company (the “Committee”) shall have full power and authority, subject to
the express provisions of the ACSOP, to determine the purchase price of the
stock covered by each option, the Optionees to whom and the time or times at
which options shall be granted, the terms and conditions of the options,
including the terms of payment thereof, and the number of shares of stock to be
covered by each option. The Committee shall have full power to construe,
administer and interpret the ACSOP, and full power to adopt such rules and
regulations as the Committee may deem desirable to administer the ACSOP. No
member of the Committee shall be liable for any action or determination made in
good faith with respect to the ACSOP or any option thereunder. Determinations by
the Committee under the ACSOP need not be uniform and may be made by it
selectively among Optionees, whether or not such persons are similarly situated.
The determination of the Committee as to any disputed question arising under the
ACSOP, including questions of construction and interpretation, shall be final,
conclusive and binding.

The Committee may, in its discretion, delegate to a committee of member(s) of
the Committee its authority with respect to such matters under the ACSOP and
options granted under the ACSOP as the Committee may specify.

The Committee shall be comprised solely of members each of whom shall be an
“outside director” within the meaning of Section 162(m) of the Code, and a
“non-employee director” within the meaning of Section 16 (“Section 16”) of the
Securities Exchange Act of 1934 and the rules and

 

1



--------------------------------------------------------------------------------

regulations thereunder (“Exchange Act”), provided, however, that if any member
of the Committee is not (i) an “outside director” within the meaning of
Section 162(m) of the Code or (ii) a “non-employee director” within the meaning
of Section 16, the Committee shall set up a subcommittee comprised solely of
outside directors and non-employee directors for purposes of all matters arising
under this ACSOP involving “officers” within the meaning of Rule 16a-1(f) under
Section 16, and “covered employees” within the meaning of Section 162(m) of the
Code for the plan year at issue.

 

4.

Number of Shares of Stock to be Offered

The Committee may authorize from time to time the issuance pursuant to the ACSOP
of shares not to exceed 9,000,000 of the Company’s Common Stock in the aggregate
plus the number of shares of the Company’s Common Stock subject to Substitute
Options as provided in Section 14, subject to adjustment under paragraph 10
hereof. Such shares of Common Stock which may be issued pursuant to options
granted under the ACSOP may be authorized and unissued shares or issued and
reacquired shares as the Committee from time to time may determine. If any
option granted under the ACSOP shall terminate or be surrendered or expire
unexercised in whole or in part, the shares of stock so released from such
option may be made the subject of additional options granted under the ACSOP. In
addition, any shares of Common Stock withheld to pay, in whole or in part, the
amount required to be withheld under applicable tax laws in accordance with
paragraph 7(d) hereof, may be made the subject of additional options granted
under the ACSOP.

 

5.

Option Price

The purchase price under each option granted pursuant to the ACSOP shall be
determined by the Committee but shall not be less than the Fair Market Value (as
defined below) of the Company’s Common Stock on the date the option is granted.
For purposes of the ACSOP, “Fair Market Value” shall mean the average of the
high and low transaction prices of a share of Common Stock of the Company as
reported in the New York Stock Exchange Composite Transactions on the date as of
which such value is being determined or, if there shall be no reported
transactions for such date, on the next preceding date for which transactions
were reported.

 

6.

Grant of Options

The Committee may not grant to any individual Optionee in any fiscal year an
option or options with respect to more than 600,000 shares of Common Stock.

 

7.

Term and Exercise of Options

(a) Each option granted shall provide that it is not exercisable after the
expiration of ten (10) years from the date the option is granted, or such
shorter period as the Committee determines, and each option shall be subject to
the following limitations with respect to its exercise:

 

 

(i)

Except as otherwise provided in paragraphs 7(b), 8(a) or 11(a) hereof, no option
may be exercised until the day preceding the anniversary date of the grant of
the option.

 

2



--------------------------------------------------------------------------------

 

(ii)

Except as otherwise provided in paragraphs 7(b), 8(a) or 11(a) hereof, on the
day preceding the anniversary date of the grant of the option in each of the
four calendar years immediately following the year of the grant of the option,
the right to purchase twenty-five percent (25%) of the total number of shares of
stock specified in the option shall accrue to the Optionee. Subject to paragraph
8 hereof, each such right to purchase may be exercised, in whole or in part, at
any time after such right accrues and prior to the expiration of the term of the
option.

(b) Notwithstanding the foregoing or paragraph 8 hereof, the Committee may in
its discretion (i) specifically provide at the date of grant for another time or
times of exerciseability; (ii) at any time prior to the expiration or
termination of any option previously granted, accelerate the exercisability of
any option subject to such terms and conditions as the Committee deems necessary
or appropriate to effectuate the purpose of the ACSOP; or (iii) at any time
prior to the expiration or termination of any option previously granted, extend
the term of any option (including such options held by officers or directors)
for such additional period as the Committee, in its discretion, shall determine;
provided that the term of an option shall not be extended beyond the later of
the fifteenth day of the third month following the date on which the option
would otherwise have expired, or the last day of the calendar year in which the
option would otherwise have expired (or such other date as may be permitted by
final regulations issued under Section 409A of the Code). In no event, however,
shall the aggregate option period with respect to any option, including the
original term of the option and any extensions thereof, exceed ten years.

(c) An option may be exercised (subject to the receipt of payment) by giving
written notice to the Company specifying the number of shares to be purchased.
The full purchase price for such shares may be paid (i) in cash, (ii) by check,
(iii) by delivery of previously owned shares of Common Stock, or (iv) by a
combination of these methods of payment. However, under no circumstances may any
Optionee deliver previously owned shares of Common Stock obtained from the
exercise of stock options under any option plan of the Company or the vesting of
shares restricted under any restricted stock plan of the Company or the
Management Bonus Plan during the six months immediately preceding the exercise
date. Payment must be received by the Company before any exercise is
consummated. For purposes of the delivery of previously owned shares of Common
Stock, the per share value of such shares shall be the Fair Market Value on the
date of exercise.

(d) At any time when an Optionee is required to pay to the Company an amount
required to be withheld under applicable tax laws in connection with the
exercise of an option (calculated by taking the minimum statutory withholding
rates for federal, foreign, state and local tax purposes including payroll
taxes, applicable to the income generated by the Optionee by such exercise), the
Optionee may satisfy this obligation (i) in cash, (ii) by check, (iii) by
delivery of previously owned shares of Common Stock, (iv) by making an election
to have the Company withhold shares of Common Stock, or (v) by a combination of
these methods of payment, in each case having a value equal to the amount
required to be withheld. The Optionee must specify the method of satisfying this
obligation on or before the date of exercise. The value of the shares to be
withheld or delivered shall be based on the Fair Market Value of the Common
Stock on the date of exercise.

 

3



--------------------------------------------------------------------------------

8.

Continuity of Employment

(a) Each option shall be subject to the following in addition to the
restrictions set forth in paragraphs 6 and 7 hereof:

 

 

(i)

Upon the death of an Optionee, all unvested options shall immediately vest and
the executors or administrators of his or her estate or legatees or distributees
shall have the right during the one (1) year period following his or her death
(but not after the expiration of the term of such option) to exercise any
unexercised options.

 

 

(ii)

Upon an Optionee’s termination of employment due to disability, all unvested
options shall immediately vest and the Optionee’s option shall terminate one
(1) year after his or her termination of employment (but not after the
expiration of the term of such option). For purposes of the ACSOP, “disability”
shall have the meaning provided in the Company’s applicable long-term disability
plan and such disability continues for more than three months or, in the absence
of such a definition, when an Optionee becomes totally disabled as determined by
a physician mutually acceptable to the Optionee and the Committee before
attaining the age of retirement as defined below and if such total disability
continues for more than three months. Disability does not include any condition
which is intentionally self-inflicted or caused by illegal acts of the Optionee.

 

 

(iii)

If an Optionee’s termination of employment is due to retirement, all options (or
portions thereof) which are (a) vested at the time of retirement may be
exercised for a period of two (2) years following retirement (but not after the
expiration of the term of the option) and (b) unvested at the time of retirement
may be exercised for a period of five (5) years from the date of grant (but not
after the expiration of the term of the option). Following retirement, options
(or portions thereof) which are unvested at the time of retirement will continue
to vest under such options’ vesting schedule for a period of five (5) years
following retirement. For purposes of the ACSOP, “retirement” shall be reached
when an Optionee’s employment terminates and at the time of such termination the
sum of such Optionee’s age and years of service as an employee of the Company or
any of its subsidiaries equals or exceeds 75 years (“Rule of 75”).

 

 

(iv)

If an Optionee’s termination of employment is for any reason other than death,
retirement or physical disability, the Optionee’s option shall terminate three
(3) months after his or her termination of employment (but not after the
expiration of the term of such option).

(b) Nothing contained in the ACSOP or any option granted pursuant to the ACSOP
shall confer upon any Optionee any right to be continued in the employment of
the Company or any subsidiary or shall prevent the Company or any subsidiary
from terminating an Optionee’s employment at any time, with or without cause.
The determination by the Committee of whether an authorized leave of absence
constitutes a termination of employment shall be final, conclusive and binding.

 

4



--------------------------------------------------------------------------------

9.

Non-Transferability of Options

An option granted under the ACSOP shall not be assignable or transferable by an
Optionee otherwise than by will or the laws of descent and distribution, and an
option shall be exercisable during the lifetime of the Optionee only by him or
her. Subject to the following sentence, an option transferred by will or the
laws of descent and distribution may only be exercised by the executors or
administrators of his or her estate or any legatee or distributee during the one
year period following the Optionee’s death. In the event that at the time of the
Optionee’s death the Optionee met the Rule of 75, an option transferred by will
or the laws of descent and distribution may only be exercised by the legatee or
distributee during the period of time that the Optionee could have exercised
such options at the time of his or her death and such options shall continue to
vest as if the Optionee had not died.

 

10.

Adjustment upon Change in Stock

Each option, the number and kind of shares subject to future options and the
number of shares subject to options that may be granted to an Optionee in any
fiscal year under the ACSOP shall be adjusted, as may be determined to be
equitable in the sole and absolute discretion of the Committee, in the event
there is any change in the outstanding Common Stock, or any event that could
cause a change in the outstanding Common Stock, including, without limitation,
by reason of a stock dividend, recapitalization, reclassification, issuance of
Common Stock, issuance of rights to purchase Common Stock, extraordinary cash
dividend, issuance of securities convertible into or exchangeable for Common
Stock, merger, consolidation, stock split, reverse stock split, spin-off,
combination, exchange or conversion of shares, or any other similar type of
event. The Committee’s determination of any adjustment pursuant to this
paragraph 10 shall be final, conclusive and binding.

 

11.

Change in Control

(a) (1) Notwithstanding any provision of the ACSOP, in the event of a Change in
Control, all outstanding options shall immediately be exercisable in full and
shall be subject to the provisions of paragraph 11(a)(2) or 11(a)(3), to the
extent that either such paragraph is applicable. If neither paragraph 11(a)(2)
or 11(a)(3) is applicable, in whole or in part, the Committee shall make such
reasonable adjustments to the exercise price, number of shares subject to
options, type of shares subject to options, and/or any other term so that no
outstanding option is adversely affected or impaired by such Change in Control.

(2) Notwithstanding any provision of the ACSOP, in the event of a Change in
Control in connection with which the holders of shares of the Company’s Common
Stock receive shares of common stock that are registered under Section 12 of the
Exchange Act, all outstanding options shall immediately be exercisable in full
and there shall be substituted for each share of the Company’s Common Stock
available under the ACSOP, whether or not then subject to an outstanding option,
the number and class of shares into which each outstanding share of the
Company’s Common Stock shall be converted pursuant to such

 

5



--------------------------------------------------------------------------------

Change in Control. In the event of any such substitution, the purchase price per
share of each option and/or the number of shares subject to options shall be
appropriately adjusted by the Committee, such adjustments to be made without an
increase in the aggregate purchase price.

(3) Notwithstanding any provision in the ACSOP, in the event of a Change in
Control in connection with which the holders of the Company’s Common Stock
receive consideration other than shares of common stock that are registered
under Section 12 of the Exchange Act, each outstanding option shall be
surrendered to the Company by the holder thereof, and each such option shall
immediately be cancelled by the Company, and the holder shall receive, within
ten (10) days of the occurrence of such Change in Control, a cash payment from
the Company in an amount equal to the number of shares of the Company’s Common
Stock then subject to such option, multiplied by the excess, if any, of (i) the
greater of (A) the highest per share price offered to holders of common stock of
the Company in any transaction whereby the Change in Control takes place or
(B) the Fair Market Value of a share of the Company’s Common Stock on the date
of occurrence of the Change in Control over (ii) the purchase price per share of
the Company’s Common Stock subject to the option. The Company may, but is not
required to, cooperate with any person who is subject to Section 16 of the
Exchange Act to assure that any cash payment in accordance with the foregoing to
such person is made in compliance with Section 16 of the Exchange Act and the
rules and regulations thereunder providing for an exemption from Section 16(b)
of the Exchange Act.

(b) “Change in Control” means:

(1) The occurrence of any one or more of the following events:

(A) The acquisition by any individual, entity or group (a “Person”), including
any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange
Act of beneficial ownership within the meaning of Rule 13d-3 promulgated under
the Exchange Act of both (x) 20% or more of the combined voting power of the
then outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”) and
(y) combined voting power of Outstanding Company Voting Securities in excess of
the combined voting power of the Outstanding Company Voting Securities held by
the Exempt Persons (as such term is defined in paragraph 11(c)); provided,
however, that a Change in Control shall not result from an acquisition of
Company Voting Securities:

(i) directly from the Company, except as otherwise provided in paragraph
11(b)(2)(A);

(ii) by the Company, except as otherwise provided in paragraph 11(b)(2)(B);

 

6



--------------------------------------------------------------------------------

(iii) by an Exempt Person;

(iv) by an employee benefit plan (or related trust) sponsored or maintained by
the Company or any corporation controlled by the Company; or

(v) by any corporation pursuant to a reorganization, merger or consolidation
involving the Company, if, immediately after such reorganization, merger or
consolidation, each of the conditions described in clauses (i) and (ii) of
paragraph 11(b)(1)(C) shall be satisfied.

(B) The cessation for any reason of the members of the Incumbent Board (as such
term is defined in paragraph 11(d)) to constitute at least a majority of the
Board of Directors of the Company (hereinafter called the “Board”).

(C) Consummation of a reorganization, merger or consolidation unless, in any
such case, immediately after such reorganization, merger or consolidation:

(i) more than 60% of the combined voting power of the then outstanding
securities of the corporation resulting from such reorganization, merger or
consolidation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals or entities who were the beneficial owners of the combined voting
power of all of the Outstanding Company Voting Securities immediately prior to
such reorganization, merger or consolidation; and

(ii) at least a majority of the members of the board of directors of the
corporation resulting from such reorganization, merger or consolidation were
members of the Incumbent Board at the time of the execution of the initial
agreement or action of the Board providing for such reorganization, merger or
consolidation.

(D) Consummation of the sale or other disposition of all or substantially all of
the assets of the Company other than (x) pursuant to a tax-free spin-off of a
subsidiary or other business unit of the Company or (y) to a corporation with
respect to which, immediately after such sale or other disposition:

(i) more than 60% of the combined voting power of the then outstanding
securities thereof entitled to vote generally in the election of directors is
then beneficially owned, directly or

 

7



--------------------------------------------------------------------------------

indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners of the combined voting power of all of the Outstanding
Company Voting Securities immediately prior to such sale or other disposition;
and

(ii) at least a majority of the members of the board of directors thereof were
members of the Incumbent Board at the time of the execution of the initial
agreement or action of the Board providing for such sale or other disposition.

(E) Approval by the stockholders of the Company of a plan of complete
liquidation or dissolution of the Company.

(2) Notwithstanding the provisions of paragraph 11(b)(1):

(A) no acquisition of Company Voting Securities shall be subject to the
exception from the definition of Change in Control contained in clause (i) of
paragraph 11(b)(1)(A) if such acquisition results from the exercise of an
exercise, conversion or exchange privilege unless the security being so
exercised, converted or exchanged was acquired directly from the Company; and

(B) for purposes of clause (ii) of paragraph 11(b)(1)(A), if any Person (other
than the Company, an Exempt Person or any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company) shall, by reason of an acquisition of Company Voting Securities by
the Company, become the beneficial owner of (x) 20% or more of the combined
voting power of the Outstanding Company Voting Securities and (y) combined
voting power of Outstanding Company Voting Securities in excess of the combined
voting power of the Outstanding Company Voting Securities held by the Exempt
Persons, and such Person shall, after such acquisition of Company Voting
Securities by the Company, become the beneficial owner of any additional
Outstanding Company Voting Securities and such beneficial ownership is publicly
announced, such additional beneficial ownership shall constitute a Change in
Control.

(c) “Exempt Person” (and collectively, the “Exempt Persons”) means:

(1) Leonard H. Lavin or Bernice E. Lavin;

(2) any descendant of Leonard H. Lavin and Bernice E. Lavin or the spouse of any
such descendant;

(3) the estate of any of the persons described in paragraph 11(c)(1) or (2);

 

8



--------------------------------------------------------------------------------

(4) any trust or similar arrangement for the benefit of any person described in
paragraph 11(c)(1) or (2); or

(5) the Lavin Family Foundation or any other charitable organization established
by any person described in paragraph 11(c)(1) or (2).

(d) “Incumbent Board” means those individuals who, as of November 1, 2006,
constitute the Board, provided that:

(1) any individual who becomes a director of the Company subsequent to such date
whose election, or nomination for election by the Company’s stockholders, was
approved either by the vote of at least a majority of the directors then
comprising the Incumbent Board or by the vote of at least a majority of the
combined voting power of the Outstanding Company Voting Securities held by the
Exempt Persons shall be deemed to have been a member of the Incumbent Board; and

(2) no individual who was initially elected as a director of the Company as a
result of an actual or threatened solicitation by a Person other than the Board
or the Exempt Persons for the purpose of opposing a solicitation by any other
Person with respect to the election or removal of directors, or any other actual
or threatened solicitation of proxies or consents by or on behalf of any Person
other than the Board or the Exempt Persons shall be deemed to have been a member
of the Incumbent Board.

 

12.

Amendment and Discontinuance

The Committee or the Board, without further approval of the stockholders, may,
at any time and from time to time, suspend or discontinue the ACSOP in whole or
in part or amend the ACSOP in such respects as the Committee or the Board may
deem proper and in the best interests of the Company or as may be advisable,
provided, however, that no suspension or amendment shall be made which would:

 

 

(i)

Adversely affect or impair any option previously granted under the ACSOP without
the consent of the Optionee, or

 

 

(ii)

Except as specified in paragraph 10, increase the total number of shares for
which options may be granted under the ACSOP or decrease the minimum price at
which options may be granted under the ACSOP.

 

13.

Stockholder Adoption

The ACSOP was approved by the stockholders of the Company on November 13, 2006
and shall become effective on the date that the Delaware corporation having the
name or previously having the name New Sally Holdings, Inc. (“New Sally”)
distributes the then outstanding Common Stock of the Company to holders of
common stock, $.01 par value per share, of New Sally (the “Distributions”).

 

9



--------------------------------------------------------------------------------

14.

Substitute Awards

Upon the Distributions, the Committee shall be authorized to grant substitute
options under the ACSOP (“Substitute Options”) to purchase Common Stock of the
Company, in accordance with the terms of the Employee Matters Agreement, dated
as of June 19, 2006, among New Sally, Sally Holdings, Inc., Alberto-Culver
Company, as then constituted, and the Company (the “Employee Matters
Agreement”), to holders of options to purchase common stock of New Sally (“New
Sally Options”). The aggregate number of shares of Common Stock subject to
Substitute Options shall not exceed the number determined by multiplying (i) the
number of shares of New Sally common stock subject to the New Sally Options that
are converted into New Alberto Options pursuant to the Employee Matters
Agreement by (ii) the ratio of the Alberto-Culver Pre-Distribution Stock Price
over the New Alberto-Culver Post Distribution Stock Price, as such terms are
defined in the Employee Matters Agreement. The Committee shall determine the
exercise price and number of shares of Common Stock subject to each Substitute
Option in a manner that preserves the intrinsic value of the New Sally Option to
which such Substitute Option relates. The terms and conditions of each
Substitute Option, including, without limitation, the expiration date of the
option, the duration of the exercise period and the method of exercise shall be
the same as those of the New Sally Option to which the Substitute Option
relates.

 

10